Decisions      of the Nebraska Court of Appeals
	                          IN RE INTEREST OF CHLOE C.	787
	                              Cite as 20 Neb. Ct. App. 787

the statute is vague when applied to the conduct of others.
Rung, supra. As stated above, we find that § 16-21 requires the
operator of a motor vehicle registered in this state to produce
an insurance policy, proof of a policy, or proof of financial
responsibility to requesting law enforcement officers. Meints
failed to produce the required proof, and therefore, he lacks
standing to assert that § 16-21 is void for vagueness.
                         V. CONCLUSION
   Finding that the evidence supports Meints’ conviction and
that § 16-21 of the Beatrice City Code is not unconstitutional,
we affirm the decision of the district court affirming the deci-
sion of the trial court.
                                                     Affirmed.



                   In   re I nterest of
                                     Chloe C., a child
                                18 years of age.
                            under
                     State of Nebraska, appellee, v.
                           Staci C., appellant.
                   In re Interest of Carly C., a child
                          under 18 years of age.
                     State of Nebraska, appellee, v.
                           Staci C., appellant.
                                    ___ N.W.2d ___

                   Filed May 21, 2013.     Nos. A-12-921, A-12-922.

 1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juvenile cases
     de novo on the record and reaches its conclusions independently of the juvenile
     court’s findings.
 2.	 Parental Rights: Proof. In Nebraska statutes, the bases for termination of paren-
     tal rights are codified in Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012). Section
     43-292 provides 11 separate conditions, any one of which can serve as the basis
     for the termination of parental rights when coupled with evidence that termina-
     tion is in the best interests of the child.
 3.	 Parental Rights: Evidence: Appeal and Error. If an appellate court determines
     that the lower court correctly found that termination of parental rights is appropri-
     ate under one of the statutory grounds set forth in Neb. Rev. Stat. § 43-292 (Cum.
     Supp. 2012), the appellate court need not further address the sufficiency of the
     evidence to support termination under any other statutory ground.
   Decisions of the Nebraska Court of Appeals
788	20 NEBRASKA APPELLATE REPORTS


 4.	 Parental Rights. Neb. Rev. Stat. § 43-292 (Cum. Supp. 2012) requires that
     parental rights can be terminated only when the court finds that termination is in
     the child’s best interests.
 5.	 Parental Rights: Evidence. In determining whether it is in the best interests of
     the child for the court to terminate parental rights, the lower court can consider
     relevant evidence of facts occurring within the time period before the filing of
     the termination action, as well as those that have transpired since the date of the
     filing of the motion or petition seeking the termination of parental rights, such as
     those relating to parental efforts and behavior, and the needs or circumstances of
     the child.
 6.	 Parental Rights. Children cannot, and should not, be allowed to linger in foster
     care while waiting to see if the parent will mature.
 7.	 ____. Where a parent is unable or unwilling to rehabilitate himself or herself
     within a reasonable time, the best interests of the child require termination of
     parental rights.
 8.	 Parental Rights: Parent and Child. In considering the issue of whether it is in
     the best interests of the child for the court to terminate parental rights, it is impor-
     tant to remember that the law does not require perfection of a parent. Instead, the
     court should assess whether the parent has made continued improvement in par-
     enting skills and whether a beneficial relationship has been established between
     the parent and the child.

   Appeals from the County Court for Saunders County:
Gerald E. Rouse, Judge. Reversed and remanded with direc-
tions to dismiss.
   Jennifer D. Joakim for appellant.
  Jonathan M. Frazer, Deputy Saunders County Attorney, for
appellee.
   Sievers, Pirtle, and Riedmann, Judges.
   Riedmann, Judge.
                      INTRODUCTION
   Staci C. appeals from the orders of the county court for
Saunders County, sitting as a juvenile court, which terminated
her parental rights to her daughters, Chloe C. and Carly C.
Although there is a separate record for each case, the appellant
and the issues raised on appeal are the same, and therefore,
we consolidate these cases for resolution. Because we find the
State failed to prove by clear and convincing evidence that
terminating Staci’s parental rights was in the best interests
of Chloe and Carly, we reverse the judgments of the juvenile
        Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF CHLOE C.	789
	                       Cite as 20 Neb. Ct. App. 787

court and remand the causes with directions to dismiss the
motions for termination.

                        BACKGROUND
   Staci is the biological mother of Chloe, born in June 2003,
and Carly, born in September 2007. On January 22, 2010,
authorities were called to Chloe’s school after bruises were
seen on Chloe’s buttocks. Chloe reported at that time that she
had been living for approximately 2 weeks with a woman who
was a family friend of Staci’s boyfriend, Tim Peterson, and
that Staci was living with Peterson. That same day, the chil-
dren were placed in foster care. They were later adjudicated as
children within the meaning of Neb. Rev. Stat. § 43-247(3)(a)
(Reissue 2008).
   Criminal charges were filed both against Peterson, for caus-
ing the bruising on Chloe, and against Staci, for failing to pro-
tect Chloe. Staci was convicted and placed on probation. One
of the conditions of her probation was to refrain from any con-
tact with Peterson, but because she continued to contact him,
her probation was revoked and she served 30 days in jail. Staci
was also later convicted of felony theft after stealing money
from Peterson’s family friend, with whom Chloe and Carly had
lived, and was sentenced to 20 months to 5 years’ incarcera-
tion. She was granted work release after serving 4 months and
was paroled in February 2012.
   After Chloe and Carly were removed from Staci’s care,
a case plan was developed which included several goals.
Staci was to “‘put her children’s needs ahead of her own
needs 100 percent of the time.’” Staci was also to provide a
safe and stable living environment and enhance her parenting
skills to meet the children’s basic needs and keep them safe.
In September 2010, Staci underwent a psychological evalua-
tion. After this evaluation, an additional outcome was added
whereby Staci was to follow all mental health treatment rec-
ommendations and to maintain a stable lifestyle environment
for her children.
   The State moved to terminate Staci’s parental rights on
November 15, 2011. At the same time, the State moved to
terminate the parental rights of Chloe’s father and Carly’s
   Decisions of the Nebraska Court of Appeals
790	20 NEBRASKA APPELLATE REPORTS



father. The court terminated the fathers’ rights, and that deci-
sion is not being appealed; therefore, we do not address
those terminations.
   The termination hearing was held on May 1 and July 10,
2012. At the termination hearing, Staci conceded that her chil-
dren had been in an out-of-home placement for 15 or more
months of the most recent 22 months.
   The evidence adduced at the termination hearing revealed
that before becoming involved with Peterson, Staci was liv-
ing with her children in an apartment in Iowa and working
as a certified nurse aide. In July 2009, Staci moved herself
and her children to Nebraska to be with Peterson. Staci had
met Peterson on the Internet, and he promised they would get
married and indicated that if things went well, he might even
adopt her children. After moving to Nebraska, Staci obtained
employment as a cook at a nursing home. Her relationship
with Peterson was “good at first,” but he became verbally
and mentally abusive. Eventually, the abuse turned physical.
When asked about why the girls were living with Peterson’s
family friend prior to the State’s involvement, Staci said that
she had asked the family friend if Staci could bring the girls
over to stay with her, because Staci knew she would still be
able to see them but that they would be out of “harm’s way.”
At that time, Staci did not have any other friends or family
in Nebraska.
   Staci admitted that during the first year of her case plan,
she did not do what was asked of her. She testified that the
reason for her noncompliance was due to Peterson’s control
over her: She was not able to leave the house when she wanted
to, she was not allowed to get money from her own paycheck,
and she could not get where she needed to go because he kept
the keys to her car. Staci testified that Peterson controlled her
financially and that out of the $400 or $500 per month she
earned, he would give her only $50 and would spend the rest
of her money on himself. According to Staci, Peterson “was the
control, the power, and you do as I say or there’s going to be
severe consequences.” Sabine Grover, Staci’s direct program
support worker, testified that Staci was fearful of Peterson and
that there was “a control factor” present.
        Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF CHLOE C.	791
	                       Cite as 20 Neb. Ct. App. 787

   Staci ended her relationship with Peterson by the end of
2010. In January 2011, she entered a domestic violence shelter
called Safe Haven. Safe Haven is a 6-week program where
victims of domestic violence can get therapy, have a safe and
confidential place to live, and get support and help with what-
ever is needed. While at Safe Haven, Staci completed a parent-
ing class and participated in a domestic violence support group.
Jennifer Roth, a family permanency specialist who worked
with Staci, testified that Staci made progress once she entered
the Safe Haven program. Grover also noticed positive changes
in Staci during the time she was at Safe Haven. Grover testi-
fied that Staci was learning new skills and implementing them
with her children and that they were working. Grover stated, “I
was really impressed.”
   In November 2011, while out on work release, Staci con-
tacted Voices of Hope, a program that provides services for
sexual assault and domestic violence victims. Staci requested
one-on-one advocacy and met with a counselor once a week
for 8 weeks. Besides working with a counselor, she also
attended a domestic violence support group and completed a
“DV101 psycho-educational group.” Kacey Barrow, Staci’s
counselor at Voices of Hope, testified at the termination hear-
ing that the main goal during that time was to find housing and
that Staci would do a lot of self-advocacy by using the tele-
phone, writing letters, and making contacts. Barrow described
Staci as “very motivated” to make changes in her life. Barrow
and Staci would also discuss having a support system and how
Staci should prepare for parole and getting her children back.
During sessions at Voices of Hope, Staci was always early, was
always prepared, did the work requested of her, was always the
first to engage, and was very open.
   The testimony from caseworkers and support workers at the
termination hearing indicated that Staci attended visits with
her children a majority of the time and that the visits gener-
ally went very well. The girls were always excited to see Staci
and would run to her, jump into her arms, and hug her. Staci
would interact appropriately with the children, and although
she had some difficulties with parenting skills along the way,
Staci was usually willing to learn and correct those problems.
   Decisions of the Nebraska Court of Appeals
792	20 NEBRASKA APPELLATE REPORTS



Grover testified that during the time she spent with Staci, she
noticed improvements in Staci’s parenting skills in that she
had more patience, took more time with the girls, would get
down on their level to communicate with them, would redirect
their behavior appropriately, and just started “doing all the
right things.”
   When Grover took over as Staci’s support worker in July
2010, the visits were held at a city park. Grover testified that
it was very hot outside and that the girls were irritable because
of the heat, but Staci engaged them and did the best she could
under the circumstances. Eventually, Staci took the initiative
to get permission to have visits at a community center which
was air-conditioned and had a big room where they were able
to do crafts and activities and play with toys. When Staci was
at Safe Haven, the visits were held in a church where they
were able to watch videos and eat snacks. After the church
building closed, Staci gained permission to have visits at the
building where she was taking domestic violence and parent-
ing classes.
   After Staci was paroled, she entered a transitional shelter
for women. While at the shelter, she completed a life skills
class and was involved in vocational rehabilitation. At the
time of the termination hearing, Staci had been working at a
new job for 3 weeks. She had also been approved for hous-
ing assistance and was on the waiting list for a voucher. Staci
testified at the termination hearing that through all of the
programs and classes she completed, she has gained insight
into her own situation and realized the extent to which her
relationship with Peterson has interfered with her relationship
with her children.
   After the termination hearing, the court entered orders ter-
minating Staci’s parental rights to Chloe and Carly. The court
found that Staci continued to see Peterson even after the State
took custody of the girls and ordered her not to have contact
with him. The court also found that Staci had not followed the
case plans, had been in and out of placements, and had served
prison time. The court noted that Staci conceded that the girls
had been in an out-of-home placement for 15 or more months
of the most recent 22 months. Finally, the court determined
         Decisions   of the Nebraska Court of Appeals
	                    IN RE INTEREST OF CHLOE C.	793
	                        Cite as 20 Neb. Ct. App. 787

that the best interests of the children required they find perma-
nent placement and that Staci’s parental rights be terminated.
Staci timely appeals.

                  ASSIGNMENTS OF ERROR
   Staci assigns that the juvenile court erred in finding that the
State proved by clear and convincing evidence that (1) Staci
failed to correct the conditions leading to the adjudication and
that reasonable efforts were provided pursuant to Neb. Rev.
Stat. § 43-292(6) (Cum. Supp. 2012), (2) Staci substantially
and continuously or repeatedly neglected and refused to give
the children necessary parental care pursuant to § 43-292(2),
(3) Staci is unable to discharge parental responsibilities due to
mental illness or mental deficiency pursuant to § 43-292(5),
and (4) terminating Staci’s parental rights was in the best inter-
ests of her children.

                   STANDARD OF REVIEW
   [1] An appellate court reviews juvenile cases de novo on the
record and reaches its conclusions independently of the juve-
nile court’s findings. In re Interest of Jorge O., 280 Neb. 411,
786 N.W.2d 343 (2010).

                           ANALYSIS
Grounds for Termination.
   [2] In Nebraska statutes, the bases for termination of paren-
tal rights are codified in § 43-292. Section 43-292 provides 11
separate conditions, any one of which can serve as the basis
for the termination of parental rights when coupled with evi-
dence that termination is in the best interests of the child. In
re Interest of Sir Messiah T. et al., 279 Neb. 900, 782 N.W.2d
320 (2010).
   In its order terminating Staci’s parental rights to Chloe
and Carly, the juvenile court did not specifically identify the
subsections it was addressing. However, the court found that
Staci had not followed the case plans ordered by the court
(§ 43-292(6)) and that Chloe and Carly had been in an out-of-
home placement for 15 or more months of the most recent 22
months (§ 43-292(7)).
   Decisions of the Nebraska Court of Appeals
794	20 NEBRASKA APPELLATE REPORTS



   Staci concedes that Chloe and Carly have been in an out-of-
home placement for 15 or more months of the most recent 22
months. The girls were removed from Staci’s home on January
22, 2010. At the time the motions to terminate parental rights
were filed on November 15, 2011, Chloe and Carly had been
in an out-of-home placement for almost 22 months. At the time
the termination hearing began on May 1, 2012, the girls had
been in an out-of-home placement for over 27 months. Our
de novo review of the record clearly and convincingly shows
that grounds for termination of Staci’s parental rights under
§ 43-292(7) were proved by sufficient evidence.
   [3] If an appellate court determines that the lower court
correctly found that termination of parental rights is appropri-
ate under one of the statutory grounds set forth in § 43-292,
the appellate court need not further address the sufficiency of
the evidence to support termination under any other statutory
ground. In re Interest of Justin H. et al., 18 Neb. Ct. App. 718, 791
N.W.2d 765 (2010). Therefore, this court need not review ter-
mination under § 43-292(2), (5), or (6). Once a statutory basis
for termination has been proved, the next inquiry is whether
termination is in the child’s best interests.

Chloe’s and Carly’s Best Interests.
   [4,5] Staci argues that the juvenile court erred in finding
that terminating her parental rights was in Chloe’s and Carly’s
best interests. Section 43-292 requires that parental rights
can be terminated only when the court finds that termina-
tion is in the child’s best interests. In determining whether it
is in the best interests of the child for the court to terminate
parental rights, the lower court can consider relevant evidence
of facts occurring within the time period before the filing of
the termination action, as well as those that have transpired
since the date of the filing of the motion or petition seeking
the termination of parental rights, such as those relating to
parental efforts and behavior, and the needs or circumstances
of the child. See In re Interest of Aaron D., 269 Neb. 249, 691
N.W.2d 164 (2005).
   [6,7] The appellate courts of Nebraska have repeatedly
cautioned that children cannot, and should not, be allowed
         Decisions   of the Nebraska Court of Appeals
	                    IN RE INTEREST OF CHLOE C.	795
	                        Cite as 20 Neb. Ct. App. 787

to linger in foster care while waiting to see if the parent will
mature. See, In re Interest of Destiny A. et al., 274 Neb. 713,
742 N.W.2d 758 (2007); In re Interest of DeWayne G. &
Devon G., 263 Neb. 43, 638 N.W.2d 510 (2002); In re Interest
of Kenna S., 17 Neb. Ct. App. 544, 766 N.W.2d 424 (2009); In
re Interest of Eden K. & Allison L., 14 Neb. Ct. App. 867, 717
N.W.2d 507 (2006); In re Interest of Stacey D. & Shannon D.,
12 Neb. Ct. App. 707, 684 N.W.2d 594 (2004). Similarly, where a
parent is unable or unwilling to rehabilitate himself or herself
within a reasonable time, the best interests of the child require
termination of parental rights. In re Interest of Ryder J., 283
Neb. 318, 809 N.W.2d 255 (2012).
   [8] However, in considering the issue of whether it is in the
best interests of the child for the court to terminate parental
rights, it is important to remember that the law does not require
perfection of a parent. See In re Interest of Aaron D., supra.
Instead, the court should assess whether the parent has made
continued improvement in parenting skills and whether a ben-
eficial relationship has been established between the parent and
the child. See In re Interest of Justin H. et al., supra.
   In the present case, several witnesses at the termination
hearing rendered the opinion that terminating Staci’s parental
rights was in Chloe’s and Carly’s best interests. One witness
was the caseworker from January through October 2010, who
then became involved again in December 2011. She testified
that she believed terminating Staci’s parental rights was in the
children’s best interests because Staci had “made very poor
choices” in the previous 2 years in regard to “her criminal
aspect of things” and she could not maintain housing and stable
employment in order to get the girls back in her home and par-
ent them 100 percent of the time.
   Roth was the family permanency specialist from July 2010
through November 2011. She opined that terminating Staci’s
parental rights was in the children’s best interests, because they
need to have a stable environment and they had not had that,
nor had Roth seen that Staci had been able to provide that.
The children and family services specialist for the case begin-
ning in January 2012 opined that terminating Staci’s parental
rights was in the children’s best interests because of the lack
   Decisions of the Nebraska Court of Appeals
796	20 NEBRASKA APPELLATE REPORTS



of progress on the case plan goals and the length of time the
children had been out of Staci’s home without permanency.
However, that specialist admitted she had never observed Staci
with her children.
   Despite this testimony, based on all of the evidence pre-
sented at the termination hearing, we find that Staci has dem-
onstrated a continued improvement in her parenting skills and
has established a beneficial relationship with her children. We
consider Staci’s initial lack of progress in light of the surround-
ing circumstances. Barrow, Staci’s counselor, testified about
the “cycle of violence” that Staci had been caught in during her
relationship with Peterson, whereby the victim stays with an
abusive partner because the victim does not feel like he or she
deserves any better. Breaking that cycle consists of empower-
ing victims to see that they do not deserve the abuse and that
they do not have to live like that. Barrow testified that she
believes Staci had made strides to ensure that she would not
return to her previous situation.
   We note that it was Staci who took the initiative to con-
tact Safe Haven and enter the program. And once Staci was
able to break out of that cycle of violence, she made efforts
toward meeting her case plan goals. While we acknowledge
that there is evidence to the contrary, the general testimony
was that after Staci ended her relationship with Peterson, she
showed continual improvement. This is not to suggest that
Staci is a perfect parent, and we find many of her choices to
be questionable at best. However, we also find compelling the
fact that before Staci’s relationship with Peterson, she and her
children were living independently and she maintained steady
employment in order to support her family. At the time of the
termination hearing, Staci had secured employment and had
been approved for housing assistance. As a general proposi-
tion, it can be said that what harm has befallen the children,
such occurred while Staci was involved with Peterson. Not
only has Staci ended that relationship, she has been actively
engaged in the process of learning about domestic violence
and self-improvement so as to avoid such situations in the
future—all of which is to the benefit of, and in the best inter-
ests of, her children.
        Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF CHLOE C.	797
	                       Cite as 20 Neb. Ct. App. 787

   The evidence presented at the termination hearing revealed
that Staci consistently attended visitation with her children,
she interacted appropriately with them most of the time, and
she was willing to accept and implement suggestions from the
caseworkers. Additionally, the evidence shows that there is a
beneficial relationship between Staci and her children, because
the girls were always very excited to see Staci and enjoyed
their visits with her. We appreciate that Staci still has work
to do before achieving reunification. However, as we stated
above, we do not require perfection of a parent when deciding
whether termination of parental rights is appropriate.
   We conclude that there is insufficient evidence to prove that
termination of Staci’s parental rights to Chloe and Carly is in
the children’s best interests.
                        CONCLUSION
   We find that the juvenile court erred when it found that the
State had proved, by clear and convincing evidence, that termi-
nating Staci’s parental rights would be in Chloe’s and Carly’s
best interests. Accordingly, we reverse the judgments of the
juvenile court and remand the causes with directions to dismiss
the motions for termination.
	R eversed and remanded with
	                               directions to dismiss.